FILED
                            NOT FOR PUBLICATION                             JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES MARTIN HOUSTON,                            No. 13-15807

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01974-SRB

  v.
                                                 MEMORANDUM*
ARIZONA STATE BOARD OF
EDUCATION; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       James Martin Houston appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims arising

from the revocation of his substitute teaching license. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a dismissal of an action as barred by the

doctrine of claim preclusion. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.

2002). We affirm.

      The district court properly dismissed Houston’s action as barred by the

doctrine of claim preclusion because Houston raised, or could have raised, his

claims in his prior federal action that was decided on the merits. See Stewart, 297

F.3d at 956 (stating the requirements for application of claim preclusion and noting

that claim preclusion bars litigation in a subsequent action of “any claims that were

raised or could have been raised in a prior action” (emphasis, citation, and internal

quotation marks omitted)).

      The district court did not abuse its discretion by dismissing Houston’s

claims against defendant Mamaluy because Houston failed to have the summons

and complaint served on Mamaluy within 120 days after his complaint was filed,

and failed to show good cause for not doing so. See Fed. R. Civ. P. 4(m)

(requiring service within 120 days after the complaint is filed); Oyama v. Sheehan

(In re Sheehan), 253 F.3d 507, 511-13 (9th Cir. 2001) (setting forth standard of

review and discussing good cause).

      The district court did not abuse its discretion by denying Houston leave to

file an amended complaint. See Cervantes v. Countrywide Home Loans, Inc., 656


                                          2                                     13-15807
F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review and explaining

that “[a]lthough leave to amend should be given freely, a district court may dismiss

without leave where a plaintiff’s proposed amendments would fail to cure the

pleading deficiencies and amendment would be futile”).

       Houston’s request for consolidation of his appeals, set forth in his opening

brief, is denied. Appellees’ request for judicial notice, set forth in their answering

brief, is granted.

       AFFIRMED.




                                           3                                     13-15807